Interim Decision #2223

MATTER OF LOUIE
In Deportation Proceedings
A-14238047
A-17959858
Decided by Board August 27, 1973
Notwithstanding an absence of fraud on their part, respondent and his wife, who
innocently entered this country as preference immigrants on the basis of the
representation that respondent's brother was a citizen of the United States
whereas, in fact, he was not a citizen, come within the purview of section 241(f)
of the Immigration and Nationality Act, as amended, since the terms of that
section encompass innocent misrepresentations.
CHARGE:

Order: Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1))—Excludable at time
of entry—not of status specified in visa.
ON BEHALF OF RESPONDENTS:
Robert S. Bixby, Esquire
Fallon, Hargreaves, Bixby & McVey
30 Hotaling Place
San Francisco, California 94111
(Brief filed)

ON BEHALF OF SERVICE:
• Stuart Shelby

Trial Attorney
(Brief filed)

The respondents in this case are husband and wife. They have
appealed from a decision of an immigration judge which found
them deportable, denied their application for termination of the
proceedings under section 241(f) of the Immigration and Nationality Act, but granted them the privilege of voluntary departure. It
is our conclusion that the respondents are saved from deportation
by section 241(f); accordingly, we will sustain the appeal and order
termination of the proceedings.
The male respondent, claiming to be the brother of a United
States citizen, entered this country as a preference immigrant in
1967. The female respondent gained admission in 1968 as the
spouse of a permanent resident alien, namely, her husband. It is
uncontested that the brother of the male respondent was not in
fact a citizen, and that the respondents were not entitled to the
immigrant visas which they received. At their hearing the respondents admitted each factual allegation contained in the order

421

Interim Decision #2223
to show cause, yet denied deportability on the ground that they
were exempt from deportation under the mandate of section 241(f)
of the Act.
Section 241(1) of the Act exempts an - alien from deportation if it
is established that: (1) the alien procured entry or documentation
through fraud or misrepresentation; (2) the alien was otherwise
admissible at the time of his entry; and (8) the alien is the spouse,

parent, or child of a United States'citizen or resident alien. The
decision of the immigration judge, which held this provision to be
unavailable to the respondents, was based upon his finding that
the requisite fraud did not exist.
The evidence adduced at the hearing indicates that the two
aliens involved in this case were unaware that the brother of the
male respondent was not actually a citizen. The brother had
apparently concealed his false status from the respondents as well
as from the Immigration and Naturalization Service. Thus, the
entries effected by the respondents appear to have been done in
the absence of any fraud on their behalf, although it is unquestionable that an innocent misrepresentation occurred. Despite his
correct factual determination, the immigration judge was in error
in concluding that the good faith of the respondents precluded the
application of section 241(f) to their case. In Matter of Lim, 13 I. &
N. Dec. 169 (BIA,1969), and Matter of Torbergsen, 13 I. & N. Dee.
432 (131A,1869), the Board clearly held that the terms of the
statute do not prevent its invocation by an alien whose misrepresentation was innocent, as oppossed to fraudulent. Consequently,
we find that the respondents satisfy the first element of the
statute.
• We do not perceive, nor does the Service contend that there
exists, any ground which would preclude these aliens from meeting the "otherwise admissible" requirement of the statute. Moreover, each respondent entered as an immigrant and thus was
subject to an administrative examination as prescribed by the
Attorney General in Matter of Lee, 13 I. & N. Dec. 214, 218
(A.G.,1969).
Finally, the respondents appear to have the requisite familial
relationship_ They have a daughter who immigrated to the United
States as the spouse of a permanent resident alien, and who is still

a resident alien herself. Although the daughter is married and
could not qualify as a "child" within the meaning of the Act, see
Section 101(bX1), this does not prevent these aliens from being
deemed "parents" under section 101(b)(2) and thus "parents" for
purposes of section 241(f). See Matter of Citino, 12 I. & N. Dec. 427
(DIA,1967);111,atter of G , 8 I. & N. Dec. 356 (3IA,1959).
Since the respondents satisfy the three requirements of section
—

422

Interim Decision #2223
241(i) of the Act, we find that they are exempt from deportation.
The decision of the immigration judge was therefore incorrect, and
we shall order termination of the proceedings.
ORDER: The proceedings are terminated as to both respondents.

423

